DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshizawa USPA 2012/0154084. Yoshizawa teaches a soft magnetic alloy ribbon and a magnetic core formed from such ribbon (paragraph 1). Yoshizawa teaches forming recesses on a surface of the ribbon (paragraph 18). Yoshizawa teaches that the ratio of depth (t1) of a recess to thickness of a ribbon (T) can range from 2.5 % to 18 % (paragraphs 11 and 53). Yoshizawa exemplifies (Example 1) recess of 5.2% (1.2/23). Regarding Claim 2, Yoshizawa teaches diameter of 50 microns (Example 1; D1). Regarding Claim 3, Yoshizawa does not describe applying recesses to both surfaces and, in fact, describes that the recesses may only be applied to one surface (paragraph 42). Regarding Claim 4, the interval length in longitudinal direction is 2 to 20 mm and density of recesses is 2-25 per mm in transverse direction (paragraph 57). Yoshizawa exemplifies density of 2 per mm with spacing of 5 mm and thus on a per square millimeter basis is below 150 since areal density for the example would be ca. 2 or 3 per square millimeter (Example 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa USPA 2012/0154084. Yoshizawa is relied upon as set forth above in the section 102 rejection over Yoshizawa. Yoshizawa may not specifically characterize recesses as being on only one side, but Yoshizawa describes that the recesses may only be applied to one surface (paragraph 42). It would have been obvious to one of ordinary skill in the art at the time of filing to prepare surface with recesses on only one surface since Yoshizawa specifically teaches that such configuration may be used. Regarding Claim 5, Yoshizawa teaches Da/Db ratio being up to 1.5 (Figure 2 (b); and paragraph 49), which abuts the claimed ratio of 1.5 or more, rendering the claimed ratio obvious. See MPEP 2144.05. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa USPA 2012/0154084 in view of Inoue USPA 2007/0040643. Yoshizawa is relied upon as set forth above in the section 102 rejection over Yoshizawa. While Yoshizawa teaches forming laminated magnetic core, Yoshizawa does not expressly teach presence of adhesive. Inoue teaches that laminated magnetic core from magnetic ribbons can be made by interposing adhesive layer (element 8 in Figure 4) between adjacent ribbons to form stack in which adjacent ribbons are to be electrically isolated (Figure 4; and paragraphs 62, 87, 89, and 90). It would have been obvious to one of ordinary skill in the art at the time of filing to prepare laminated stack using adhesive since Yoshizawa teaches forming laminated stack and since Inoue teaches that such laminated stack formed of magnetic ribbon may be effectively made with interposing adhesive to achieve electrical isolation of adjacent ribbons. Since each ribbon would be immediately adjacent an adhesive layer, one the two ribbons facing one another would necessarily have a recess on a surface facing the adhesive layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
10 September 2022